Citation Nr: 0638820	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  01-06 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether the character of appellant's service constitutes a 
legal bar to the award of veterans' benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In January 2004, the appellant cancelled a hearing scheduled 
to be held in February 2004 before the Board in Washington, 
D.C.  There are no subsequent hearing requests of record. 

In May 2004, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

The appellant accepted an undesirable discharge to avoid 
trial by general court-martial.  


CONCLUSION OF LAW

The character of appellant's military service constitutes a 
legal bar to the award of veterans' benefits.  38 U.S.C.A. §§ 
101(2), 5303 (West 2002 & Supp. 2005); 38 C.F.R. § 3.12 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are not applicable to 
the appellant's claim.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, this issue is being denied due to the 
appellant's acceptance of an undesirable discharge to escape 
trial by general court-martial.  Moreover, the question of 
insanity at the time of the actions culminating in discharge 
was the subject of a separate RO decision, which has not been 
appealed, and which is not before the Board.  There is no 
question of fact before the Board as to either matter.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claim is not subject to 
the provisions of the VCAA.  

Although the VCAA is not applicable in this case, the Board 
would like to address an argument put forth by the 
appellant's representative with respect to the Board's May 
2004 remand.  In that remand, the Board requested that the RO 
obtain copies of the complete evidentiary record before the 
Board of Correction of Military Records (BCMR) in April 1999, 
pertaining to the appellant's unsuccessful request for an 
upgraded discharge.  Those records were not requested or 
obtained by the RO on remand.  However, the Board finds that 
the completion of the first remand instruction, to obtain the 
appellant's request for an administrative discharge, obviated 
the need to complete the second instruction pertaining to 
BCMR records.  As will be discussed in more detail below, 
even if the BCMR records were obtained and were found to 
establish compelling circumstances to warrant the appellant's 
prolonged unauthorized absence, such evidence would not 
change the outcome of the claim in light of the ultimate 
basis for the Board's denial, i.e., the appellant's 
acceptance of an undesirable discharge to escape trial by 
general court-martial.  Therefore, the Board finds that the 
appellant's claim was not frustrated by any failure of the RO 
to adhere to the Board's remand order.  See Evans v. West, 12 
Vet. App. 22, 31 (1998); Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the Board will address the merits of the claim.  

Analysis

The appellant is seeking a determination that the character 
of his military service does not constitute a legal bar to 
veterans' benefits.  In essence, he is seeking a finding that 
he has the status of a "veteran" for VA purposes.  

Service personnel records show that the appellant was absent 
without authority from August 27, 1969, to September 2, 1969, 
from September 4, 1969, to November 9, 1969, and from 
February 2, 1970, to February 23, 1971.  The appellant's 
status from March 4, 1970, to February 24, 1971, is 
classified as "Deserter."

In response to the Board's February 2004 remand, the RO 
obtained a copy of a memorandum signed by the appellant in 
March 1971, entitled Request for Discharge for the Good of 
the Service.  That memorandum indicates that the appellant 
understood that he would receive an undesirable discharge, 
and that he had been advised of a contemplated trial by 
court-martial.  The Board finds that this memorandum clearly 
indicates the appellant's acceptance of an undesirable 
discharge to escape trial by general court-martial, and 
therefore, under provisions of 38 C.F.R. § 3.12(d)(1), his 
discharge is considered to have been issued under 
dishonorable conditions.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  Thus, by 
definition, the appellant is not considered a "veteran" 
during his period of service from July 1968 to April 1971.  

VA regulations provide an exception to the rule in 38 C.F.R. 
§ 3.12(d)(1) if it is found that the person was insane at the 
time of committing the offense causing his discharge or 
release.   See 38 C.F.R. § 3.12(b).  The determination of 
insanity under VA regulations is to be made in accordance 
with 38 C.F.R. § 3.354 (2006).  That section defines 
insanity, and provides that determinations with respect to 
insanity at the time of events leading to court-martial or 
discharge will be based on all the evidence procurable 
relating to the period involved, and applying the definition 
set forth in that section.  In this case, the RO adjudicated 
the specific issue of whether insanity affected the 
appellant's discharge in a December 2000 rating decision.  
The RO found that the appellant was not insane within the 
definition set forth in 38 C.F.R. § 3.354.  The appellant did 
not appeal that determination, but, in his January 29, 2001, 
notice of disagreement, specifically appealed the "decision 
dated 01-26-01 concerning discharge."  As the question of 
insanity has not been appealed, the Board accepts the final 
December 2000 determination on that issue.

While the appellant's representative has set forth arguments 
asserting compelling circumstances surrounding the 
appellant's absence without authority, the Board finds that 
these arguments do not apply to 38 C.F.R. § 3.12 (d), but are 
specifically applicable to 38 C.F.R. § 3.12 (a).  In essence, 
the appellant's claim is not being denied because he was 
absent without authority from active duty for a continuous 
period of at least one hundred and eighty days, as described 
under subsection (a), but because he accepted an undesirable 
discharge to escape trial by general court-martial and is 
therefore considered to have been discharged under 
dishonorable conditions, as described under subsection 
(d)(1).  The Board notes that, although the RO initially 
denied the claim on the basis of 38 C.F.R. § 3.12 (a), in the 
August 2005 supplemental statement of the case, it denied the 
claim on the basis of 38 C.F.R. § 3.12 (d), and provided the 
appellant with the language of that provision.  Accordingly, 
there is no prejudice to the appellant in the basis for the 
Board's decision.  

For the reasons discussed above, the Board finds that 
entitlement to status as a 


veteran for purposes of veterans' benefits is not in order.  
The Board further finds that this case is one in which the 
law is dispositive and that this issue must be denied on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to status as a veteran for purposes of veterans' 
benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


